J-S38008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                      Appellee                  :
                                                :
               v.                               :
                                                :
    DARNELL WOODSON                             :
                                                :
                      Appellant                 :         No. 1576 EDA 2016

            Appeal from the Judgment of Sentence January 5, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0013190-2014


BEFORE:      GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                                  FILED JULY 25, 2017

       Appellant, Darnell Woodson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for robbery, conspiracy to commit robbery, simple assault,

and intimidation of a witness or victim.1 We affirm.

       The relevant facts and procedural history of this case are as follows.

On August 10, 2014, co-defendants, Shaheed Carroll and Edward Martin,

and a group of individuals assaulted and robbed Victim. Victim reported the

incident to police. On the night of September 19-20, 2014, Appellant and

co-defendants assaulted and robbed Victim.               During the September 2014
____________________________________________


1
 18 Pa.C.S.A.       §§   3701(a)(1)(iv),       903(c),   2701(a),   and   4952(a)(1),
respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S38008-17


incident, Appellant accused Victim of “snitching” to police.

      The   Commonwealth      charged   Appellant   and   co-defendants    with

robbery, conspiracy, simple assault, and intimidation of a witness or victim

stemming from the September 2014 incident. Appellant and co-defendants

proceeded to a joint jury trial on October 25, 2016. At trial, the jury heard

the testimony of, inter alia, Victim and Officer Brian Williams, who

investigated the September 2014 offense.

      Victim testified that on the night of September 19-20, 2014, Appellant

and co-defendants approached him and accused him of “snitching” to police.

Victim stated that Appellant attempted to punch Victim, and one of the co-

defendants pointed a knife at Victim and threatened to stab him.          Victim

explained that Appellant and co-defendants knocked him to the ground and

punched and kicked him repeatedly. Appellant and co-defendants also took

from Victim multiple items, including his cell phone. Victim testified that he

reported the September 2014 incident to police that same night.

      Officer Brian Williams testified that he responded to the scene in the

early morning of September 20, 2014.          Upon arriving, Officer Williams

noticed Victim was holding his stomach.       Officer Williams explained that

Victim specified which personal items had been stolen.         Officer Williams

stated he was able to track Victim’s stolen cell phone to Appellant and co-

defendants’ location. Officer Williams said when he arrived at the identified

location with Victim, Appellant and co-defendants were already in police


                                     -2-
J-S38008-17


custody.    Officer Williams said he saw other officers confiscate from co-

defendants several items, which matched the items stolen from Victim.

Officer Williams testified that Victim identified all three assailants by name

and stated they had also robbed him in August.

       On November 2, 2015, the jury convicted Appellant of robbery,

conspiracy to commit robbery, simple assault, and intimidation of a witness.

On January 5, 2016, the court sentenced Appellant to a term of four (4) to

eight (8) years’ incarceration on the intimidation of a witness charge, and a

concurrent term of four (4) to eight (8) years’ incarceration for the robbery

and conspiracy to commit robbery charges, which merged for purposes of

sentencing. The court imposed an aggregate sentence of four (4) to eight

(8) years’ incarceration.

       Appellant filed post-sentence motions on January 13, 2016. On May

16, 2016, Appellant filed a premature notice of appeal. 2 On May 17, 2016,

Appellant’s post sentence motions were denied by operation of law.         The

court ordered Appellant, on May 19, 2016, to file a concise statement of

errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely

complied on May 21, 2016.
____________________________________________


2
  Appellant’s notice of appeal relates forward to May 17, 2016, the date
Appellant’s post sentence motions were denied by operation of law. See
Pa.R.A.P. 905(a)(5) (stating notice of appeal filed after court’s determination
but before entry of appealable order shall be treated as filed after such entry
and on date of entry). Hence, no appellate jurisdictional defects impede our
review.



                                           -3-
J-S38008-17


       Appellant raises two issues for our review:

          WHETHER THE JURY’S VERDICT FINDING APPELLANT
          GUILTY OF INTIMIDATION OF A WITNESS…, ROBBERY…,
          SIMPLE ASSAULT…, AND CRIMINAL CONSPIRACY…, WAS
          AGAINST THE WEIGHT OF THE EVIDENCE?

          WHETHER THERE WAS INSUFFICIENT EVIDENCE TO
          SUPPORT THE JURY’S VERDICT FINDING APPELLANT
          GUILTY OF INTIMIDATION OF A WITNESS – REFRAIN
          FROM REPORTING, 18 PA.C.S.A § 4952, WHERE [VICTIM]
          TESTIFIED THAT APPELLANT AND THE CO-DEFENDANTS
          TOLD HIM THAT THEY WERE CONFRONTING HIM ABOUT
          PAST “SNITCHING,” WHICH IS CONDUCT THAT IS ONLY
          ACTIONABLE UNDER THE CHARGE OF RETALIATION
          AGAINST A WITNESS, 18 PA.C.S.A. § 4953, AND DOES
          NOT FALL UNDER THE AMBIT OF INTIMIDATION OF A
          WITNESS, WHICH APPLIES TO FUTURE CONDUCT?

(Appellant’s Brief at 5).

       In his first issue, Appellant argues his convictions were against the

weight of the evidence because Victim’s trial testimony was incredible.

Appellant concludes this Court should vacate his convictions and judgment of

sentence. We disagree.

       As a preliminary matter, we must determine if Appellant properly

preserved his challenge to the weight of the evidence. Issues not raised in a

Rule   1925    concise      statement   of   errors   will   be   deemed   waived.

Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005)

(citing Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998));

Pa.R.A.P. 1925(b)(4)(vii).      “Rule 1925(b) waivers may be raised by the

appellate court sua sponte.” Commonwealth v. Hill, 609 Pa. 410, 428, 16

A.3d 484, 494 (2011). See also Wirth v. Commonwealth, 626 Pa. 124,

                                        -4-
J-S38008-17


149-150, 95 A.3d 822, 836-37 (2014) (providing appellate court may

address waiver sua sponte).

      Our standard of review for a challenge to the weight of the evidence is

as follows:

         The weight of the evidence is exclusively for the finder of
         fact who is free to believe all, part, or none of the evidence
         and to determine the credibility of the witnesses. An
         appellate court cannot substitute its judgment for that of
         the finder of fact. Thus, we may only reverse the lower
         court’s verdict if it is so contrary to the evidence as to
         shock one’s sense of justice. Moreover, where the trial
         court has ruled on the weight claim below, an appellate
         court’s role is not to consider the underlying question of
         whether the verdict is against the weight of the evidence.
         Rather, appellate review is limited to whether the trial
         court palpably abused its discretion in ruling on the weight
         claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted).

      Section 3701 of the Pennsylvania Crimes Code defines robbery, in

pertinent part, as follows:

         § 3701. Robbery

         (a)    Offense defined.—

              (1) A person is guilty of robbery if, in the course of
              committing a theft, he:

                                  *    *    *

                (iv) inflicts bodily injury upon another or threatens
                another with or intentionally puts him in fear of
                immediate bodily injury;

                                      -5-
J-S38008-17



                                  *        *       *

18 Pa.C.S.A. § 3701(a)(iv). Criminal conspiracy is defined in relevant part

as follows:

         § 903. Criminal conspiracy

                                  *        *       *

         (c) Conspiracy with multiple criminal objectives.—
         If a person conspires to commit a number of crimes, he is
         guilty of only one conspiracy so long as such multiple
         crimes are the object of the same agreement or
         continuous conspiratorial relationship.

                                  *        *       *

18 Pa.C.S.A. § 903(c).      The pertinent subsection of the simple assault

statute provides in pertinent part as follows:

         § 2701. Simple Assault

         (a) Offense defined.—Except as provided under section
         2702 (relating to aggravated assault), a person is guilty of
         assault if he:

              (1) attempts to cause or intentionally, knowingly or
              recklessly causes bodily injury to another;

              (2) negligently causes bodily injury to another with a
              deadly weapon;

              (3) attempts by physical menace to put another in
              fear of imminent serious bodily injury; or

                                      *        *       *

18 Pa.C.S.A § 2701(a)(1)-(3).       Additionally, intimidation of witnesses or

victims is defined in relevant part as follows:


                                          -6-
J-S38008-17


        § 4952. Intimidation of witnesses or victims

        (a) Offense defined.─A person commits an offense if,
        with the intent to or with the knowledge that his conduct
        will obstruct, impede, impair, prevent or interfere with the
        administration of criminal justice, he intimidates or
        attempts to intimidate any witness or victim to:

           (1) Refrain from informing or reporting to any law
           enforcement officer, prosecuting official or judge
           concerning any information, document or thing relating
           to the commission of a crime.

                            *   *    *

18 Pa.C.S.A § 4952(a)(1).

     Instantly, Appellant filed a post-sentence motion that included a

challenge to the weight of the evidence and requested the trial court to

vacate his convictions and judgment of sentence.       The issue Appellant

presented in this regard was:

        C.    The jury’s verdict was against the force of the
        evidence, where police recovered no contraband or
        weapons from [Appellant], [Victim] had zero credibility,
        because he admitted at trial that he falsely accused
        [Appellant] of being a participant in the August 10, 2014
        Robbery and that he lied about being hospitalized as a
        result of the incident.

(See Post-Sentence Motion, filed 1/13/16, at 5 unpaginated).     In his Rule

1925(b) statement, Appellant presented the following weight challenge:

        1.    The jury’s verdict finding [Appellant] guilty of
        Intimidation of a Witness (F1), Robbery (F2), Simple
        Assault (M2), and Criminal Conspiracy (F1), was against
        the weight of the evidence.

(See Rule 1925(b) Statement, filed 5/21/16, at 1 unpaginated). In his post-


                                    -7-
J-S38008-17


sentence motion, Appellant based his weight claim partly on the credibility of

Victim’s trial testimony. By comparison, Appellant’s Rule 1925(b) statement

included a generic challenge to the weight of the evidence. In his brief on

appeal, however, the sole basis for Appellant’s weight claim is Victim’s

purported incredible trial testimony.          Thus, Appellant did not properly

preserve, in his Rule 1925(b) statement, his specific weight issue to the

extent it relates to the credibility of Victim’s testimony. Although Appellant

preserved in his post-sentence motion a more specific weight claim

regarding Victim’s credibility, Appellant arguably waived that issue for

purposes   of      appellate   review.     See     Castillo,   supra;   Pa.R.A.P.

1925(b)(4)(vii).

      Moreover, the trial court did not specifically address Victim’s credibility

in its Rule 1925(a) analysis. Nevertheless, the record reveals Appellant fully

pursued Victim’s credibility at trial through cross-examination, and the trial

court properly instructed the jury as to credibility determinations.       Thus,

even if Appellant had properly preserved this aspect of his weight claim for

appellate review, we would see no error in the court’s decision to deny relief.

See Champney, supra (explaining weight of evidence is exclusively for

finder of fact who is free to believe all, part, or none of evidence and to

determine credibility of witnesses; this Court cannot substitute its judgment

for that of fact-finder and may reverse verdict only if it is so contrary to

evidence as to shock one’s sense of justice).         In response to Appellant’s


                                         -8-
J-S38008-17


weight claim, the trial court reasoned:

         The facts presented at trial regarding the September 19
         robbery are clear and the defense presented no evidence
         at trial, either in their case in chief or through cross
         examination that would outweigh the finding made by the
         jury. [Appellant] was identified by [Victim] as having
         participated in the robbery. Through words and physical
         assault, he, along with the two co-defendants, intimated to
         [Victim] that they did not want him to go forward in the
         investigation of the previous robbery a month before. And
         most importantly all three defendants were arrested
         shortly after with the proceeds of the robbery in their
         possession. Therefore the denial of [Appellant]’s post-
         sentence motion alleging that the verdict was against the
         weight of the evidence was proper and was not an abuse
         of discretion.

(See Trial Court Opinion, filed 1/10/17, at 4.)          The record supports the

court’s analysis.   The totality of the Commonwealth’s evidence produced a

sufficient nexus between Appellant and: his co-defendants, relating the

August 10, 2014 and September 19, 2014 incidents; the accusations the

September 19th assailants directed at Victim for “snitching” about the August

10th incident; the stolen property from Victim on September 19, 2014; and

the injuries Victim sustained on September 19, 2014.               Based on the

foregoing, we see no abuse of discretion in the trial court’s assessment of

Appellant’s weight of the evidence claim.            See Champney, supra.

Accordingly, we affirm.

      In his second issue, Appellant argues the Commonwealth presented

insufficient   evidence   to   support   his   witness   intimidation   conviction.

Appellant avers that at the time of the September 2014 incident, there were


                                         -9-
J-S38008-17


no criminal cases pending or ongoing investigations stemming from the

August 2014 incident. Appellant contends Victim testified that Appellant and

co-defendants accosted him because he “snitched” to police.            Appellant

asserts Victim did not testify that Appellant and co-defendants warned him

to refrain from cooperating with law enforcements in the future. Appellant

concludes this Court should vacate his conviction for intimidation of a

witness. We disagree.

     With respect to a sufficiency claim:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

                                      - 10 -
J-S38008-17


      Instantly, concerning Appellant’s sufficiency claim, the trial court

reasoned as follows:

         Given the circumstances of the two robberies happening
         only a month apart, the conduct shown by the defendants
         satisfies the Intimidation of a Witness charge.         The
         complaining witness, [Victim] reported to police what
         happened, but no court process or charges were brought
         against those who committed [the August 10th] robbery at
         the time of the [September 19th] robbery. Since the
         defendants knew about the [August 10th] robbery, their
         comments regarding “snitching” could reasonably be
         inferred to include refraining from reporting or cooperating
         further with authorities regarding [the August 10th]
         robbery and not necessarily about his conduct of filing a
         police report regarding the first robbery. Therefore the
         evidence presented was sufficient to find the defendant
         guilty on Intimidation of a Witness.

(See Trial Court Opinion at 5.)          The record supports the trial court’s

rationale.    Therefore,   Appellant’s    sufficiency   claim   merits   no   relief.

Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                                    - 11 -